PER CURIAM.
The views expressed by the learned judge at special term—that he was not prepared to say that the facts set up in the answer as a counterclaim, if true, might not be a good defense to the plaintiff’s claim, if the plaintiff took the note sued on with knowledge of the facts, or after maturity—should, we think, have led him to extend to the defendants leave to answer over upon payment of costs. The interlocutory judgment should be affirmed, with this modification, viz. that the defendants should be permitted to serve an amended answer, upon payment of costs below, and without costs in this court.